                        UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE

Martin Beninson

      v.
                                               Case No. 17-cv-00371-PB
Nancy A. Berryhill, Acting
Commissioner, Social
Security Administration

                                   ORDER


     No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated February 4, 2019, the motion to reverse,

document no. 10, is denied, the motion to affirm, document no.

13, is granted, and the clerk of the court is directed to enter

judgment and close the case.       “‘[O]nly those issues fairly

raised by the objections to the magistrate's report are subject

to review in the district court and those not preserved by such

objection are precluded on appeal.’”       School Union No. 37 v.

United Nat'l Ins. Co., 617 F.3d 554, 564 (1st Cir. 2010)

(quoting Keating v. Secretary of Health & Human Servs., 848 F.2d

271, 275 (1st Cir.1988)); see also United States v. Valencia-

Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after proper notice,

failure to file a specific objection to magistrate's report will

waive the right to appeal).

                                         /s/Paul Barbadoro
                                        ____________________________
                                        Paul Barbadoro
                                        United States District Judge

Date: February 21, 2019

cc: Counsel of Record
